 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
      3800 Howard Hughes Drive, Suite 500
 3    Las Vegas, Nevada 89169
      E-mail: jthompson@clarkhill.com
 4    Telephone: (702) 862-8300
      Facsimile: (702) 862-8400
 5    Attorney for Defendant
      Equifax Information Services LLC
 6

 7

 8                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 9
     SAILIJA STARIA,                   )                Case No. 2:21-cv-01084-RFB-EJY
10                                     )
                                       )
11                     Plaintiff,      )
                                       )
12   vs.                               )                JOINT STIPULATION FOR
                                       )                EXTENSION OF TIME FOR
13                                     )                DEFENDANT EQUIFAX
     EQUIFAX INFORMATION SERVICES LLC, )
                                                        INFORMATION SERVICES LLC TO
14                                     )
                       Defendant.      )                FILE ANSWER
15                                     )
                                       )                FIRST REQUEST
16

17          Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of

18   time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has

19   no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND AGREED

20   to by and among counsel, that Defendant Equifax Information Services LLC’s time to answer, move

21   or otherwise respond to the Complaint in this action is extended from July 1, 2021 through and

22   including August 2, 2021. The request was made by Equifax so that it can have an opportunity to

23   ...

24   ...

25   ...

26   ...

27   ...

28
 1   collect and review its internal files pertaining to the allegations in the Complaint, and Plaintiff

 2   approves. This stipulation is filed in good faith and not intended to cause delay.

 3          Respectfully submitted, this 1st day of July, 2021.

 4

 5
     CLARK HILL PLLC
 6                                                         No opposition
     By: /s/Jeremy J. Thompson
 7   Jeremy J. Thompson                                     /s/David H. Krieger
     Nevada Bar No. 12503                                  David H. Krieger, Esq.
 8
     3800 Howard Hughes Pkwy,                              Nevada Bar No. 9086
 9   Suite 500                                             Shawn Miller, Esq.
     Las Vegas, NV 89169                                   Nevada Bar No. 7825
10   Tel: (702) 862-8300                                   KRIEGER LAW GROUP, LLC
     Fax: (702) 862-8400                                   2850 W. Horizon Ridge Blvd., Suite 200
11   Email: jthompson@clarkhill.com                        Henderson, NV 89052
12                                                         Phone: (702) 848-3855
     Attorney for Defendant Equifax Information            Fax: (702) 385-5518
13   Services LLC                                          Email: dkrieger@kriegerlawgroup.com
                                                           Email: smiller@kriegerlawgroup.com
14

15
                                                           Attorneys for Plaintiff
16

17

18
     IT IS SO ORDERED:
19

20   __________________________
     United States Magistrate Judge
21
              July 2, 2021
     DATED: __________________
22

23

24

25

26

27

28

                                                     -2-
     Case 2:21-cv-01084-RFB-EJY Document 6 Filed 07/01/21 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that a true and exact copy of the foregoing has been served this 1st day of

 3   July, 2021, via CM/ECF, upon all counsel of record:

 4

 5

 6
                                                  By: /s/Jeremy J. Thompson
 7                                                Jeremy J. Thompson
                                                  Nevada Bar No. 12503
 8                                                3800 Howard Hughes Pkwy, Suite 500
 9                                                Las Vegas, NV 89169
                                                  Tel: (702) 862-8300
10                                                Fax: (702) 862-8400
                                                  Email: jthompson@clarkhill.com
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    -3-
